Exhibit 10.4.7


CONAGRA BRANDS, INC.
VOLUNTARY DEFERRED COMPENSATION PLAN
(Effective January 1, 2017)
The Conagra Brands, Inc. Voluntary Deferred Compensation Plan (the “Plan”) was
adopted effective January 1, 2005, and was amended and restated effective
January 1, 2009. The Plan is further amended and restated herein, effective
January 1, 2017.
The Plan was established and is maintained by Conagra Brands, Inc. (the
“Company”) for the purpose of permitting certain key employees of the Company
and of corporations that are related to the Company to defer the receipt of a
portion of their income and/or participate in any appreciation in the value of
Company Stock. Accordingly, the Company hereby adopts the Plan pursuant to the
terms and provisions set forth below:

PART I
NON-GRANDFATHERED AMOUNTS
The provisions of this Part I shall apply to amounts due pursuant to the Plan
that are not “Grandfathered Amounts,” as that term is defined in Part II.

ARTICLE I
DEFINITIONS
1.1    409A Account. The term “409A Account” means the bookkeeping account
established by the Company to which post‑2004 Compensation Deferral
Contributions, Employer Matching Contributions, Employer Non-elective
Contributions, and earnings and losses thereon, are credited for any
Participant. 409A Account shall not include the “Grandfathered Amount” described
in Part II.


1.2    Change of Control Event. A “Change of Control” shall occur upon any of
the following dates:


(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason during any 12 month period to constitute at least 50% of the
members of the Board, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of the Plan,
considered as though such person were a member of the Incumbent Board; or
(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities; or
(c) The date that any one person, or more than one person acting as a group who
is not related to the Company within the meaning of Treasury Regulation Section
1.409A-3(i)((vii)(B), acquires (or has acquired



--------------------------------------------------------------------------------



during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 80% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
For purposes of this Section, “more than one person acting as a group” is
determined under Treasury Regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under Code Section 409A.
1.3
Compensation Deferral Agreement. The term “Compensation Deferral Agreement”
means the written compensation deferral agreement entered into by a Participant
with the Company pursuant to the Plan.



1.4
Compensation Deferral Contribution. “Compensation Deferral Contribution” means a
contribution made to the Plan by a Participant pursuant to Section 3.1.



1.5
Disability. A Participant has a “Disability” or shall be considered “Disabled”
if the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability plan.

1.6
Distribution Sub-Account. The term “Distribution Sub-Account” shall refer to
each sub-account elected by the Participant pursuant to Section 5.1 for the
purpose of applying a specific election concerning time and form of payment to
only such sub-account.



1.7
Employer Matching Contribution. The term “Employer Matching Contribution” means
a contribution made to the Plan by the Employer pursuant to Section 3.2.



1.8
Employer Non-elective Contribution. The term “Employer Non-elective
Contribution” means a contribution made to the Plan by the Employer pursuant to
Section 3.3.



1.9
Related Company. The term “Related Company” means: (i) any corporation that is a
member of a controlled group of corporations (as defined in Code Section 414(b))
that includes the Company); and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code Sections 414(b) and (c), 25% is
substituted for the 80% ownership level.



1.10
Separation from Service. The term “Separation from Service” means the date that
the Participant separates from service within the meaning of Code Section 409A.
Generally, a Participant separates from service if the Participant dies,
retires, or otherwise has a termination of employment with the Company,
determined in accordance with the following:

(a)    Leaves of Absence. The employment relationship is treated as continuing
intact while the



--------------------------------------------------------------------------------



Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or, if longer,
so long as the Participant retains a right to reemployment with the Company
under an applicable statute or by contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company. If the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for such six-month period.
(b)    Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee and as an independent contractor, pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with the Plan
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of the
Plan.
(c)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor), except as provided in subsection (b) of this
section, would permanently decrease to no more than 20% of the average level of
bona fide services performed (whether as an employee or an independent
contractor), except as provided in subsection (b) of this section over the
immediately preceding 36-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
36 months). For periods during which a Participant is on a paid bona fide leave
of absence and has not otherwise terminated employment as described above, for
purposes of this subsection (c), the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable 36-month (or shorter) period).
(d)    Service with Related Companies. For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies.

ARTICLE II
ELIGIBLE EMPLOYEES
Compensation Deferral Contributions may be made by those employees of the
Employer who either have been selected by, and at the sole and absolute
discretion of, the Human Resources Committee, or who are both categorized by the
Company or a Related Company as a grade level 23 or higher, and who have an
annual base salary that equals or exceeds $125,000.00. Any Participant who has a
balance in the Plan shall be a Participant with respect to such balance and any
earnings or losses thereon. The Committee may increase



--------------------------------------------------------------------------------



from time to time the required grade level and/or base salary amount, and the
Committee may amend the Plan accordingly, all without the approval of the Human
Resources Committee or the Board.
The Committee shall have sole and absolute discretion to determine whether an
individual’s base salary equals or exceeds the required dollar amount.
Notwithstanding any provision in the Plan to the contrary, the Plan is intended
to be a nonqualified deferred compensation plan for a select group of management
or highly compensated employees (as that expression is used in ERISA) and
participation shall be limited to such employees. Each Participant shall
continue to be a participant in the Plan until all payments due under the Plan
have been paid. The Human Resources Committee may determine at any time that a
Participant shall no longer be eligible to make Compensation Deferral
Contributions.
Notwithstanding any provision apparently to the contrary in the Plan or in any
written communications, summary, resolution, oral communication or other
document, in the event it is determined that a Participant will no longer be
eligible to make Compensation Deferral Contributions, then the election for
Compensation Deferral Contributions made by that individual in accordance with
the provisions of the Plan will continue for the remainder of the calendar year
during which such determination is made. However, no additional amounts shall be
deferred and credited to the Participant’s 409A Account under the Plan for any
future calendar year until such time as the individual is again determined to be
eligible to make Compensation Deferral Contributions and makes a new election
under the provisions of the Plan. Amounts credited to the 409A Account of such
individual shall continue to be adjusted pursuant to the other provisions of the
Plan until fully distributed.
Employer Matching Contributions and Employer Non-elective Contributions may be
made by the Employer to those employees of the Employer who either have been
selected by, and at the sole and absolute discretion of, the Committee, or who
have annual total cash compensation in excess of the Code Section 401(1)(17)
limitation.

ARTICLE III
DEFERRALS
3.1    Employee Deferrals. During one or more window periods each Plan Year
determined by the Company, a Participant may elect to have a portion of his or
her pay for the following Plan Year deposited in the Plan (“Compensation
Deferral Contribution”). Unless the Committee specifies otherwise, any
Compensation Deferral Contribution election will continue from year-to-year
until timely changed by the Participant (and such change will be effective for
the Plan Year following the Plan Year during which such change election is
received by the Company) or until specified otherwise by the Committee to the
extent permitted without resulting in any Adverse 409A Consequence. The minimum
deposit shall be 5% of the Participant’s base salary or short-term incentive.
The maximum deposit (which may be set forth in the Compensation Deferral
Agreement) shall be determined and changed by the Committee from time to time
and, in the absence of any such determination, shall be (i) 50% of the
Participant’s normal salary, (ii) 90% of the Participant’s short‑term incentive,
and (iii) 90% of the sum of the Participant’s normal salary plus short‑term
incentive in excess of the Code Section 401(1)(17) limitation in effect for such
Plan Year. The Participant’s election shall be made in accordance with the rules
and regulations of the Committee and in accordance with a Compensation Deferral
Agreement. The elected deferral percentage shall not apply to compensation that
is not eligible for deferral under the terms of the Company’s 401(k) plan
(ignoring for this purpose the limitations imposed by Code Sections 401(a)(17),
401(k)(3) and 415). The Compensation Deferral Contribution shall be credited to
the Participant’s 409A Account as soon as reasonably practicable following the
date the Participant would have otherwise been entitled to receive cash
compensation absent an election to defer under this Section 3.1. A Compensation
Deferral Contribution election shall be irrevocable



--------------------------------------------------------------------------------



as of the earlier of (1) the deadline specified by the Company and (2) the last
day of a Plan Year, with respect to Compensation Deferral Contributions to be
made during the following Plan Year (or six months before the end of the
performance period with respect to performance‑based compensation), except for a
cancellation permitted by Treasury Regulation Section 1.409A-3(j)(4).
3.2    Employer Matching Contributions. The Employer will credit, at the end of
each Plan Year, an eligible Participant’s 409A Account with Employer Matching
Contributions equal to a dollar for dollar match, limited to 6% of compensation
earned by the Participant and paid by the Employer in excess of the Code Section
401(1)(17) limitation. The amount of each Employer Matching Contribution shall
be automatically reduced by any applicable Federal Insurance Contributions Act
tax (or other applicable tax) at the time such contribution is made. Examples:
(1) If a Participant receives total cash compensation of $320,000 in 2017 (the
Code Section 401(a)(17) limitation for 2017 is $270,000), and she defers $20,000
to the Plan for 2017, she would receive an Employer Matching Contribution of
$3,000 (6% of $50,000); (2) If the Participant, in the first example, only
deferred $2,000 to the Plan for 2017, she would receive an Employer Matching
Contribution of $2,000 (4% of $50,000).
Compensation, for purposes of calculating Employer Matching Contributions, shall
be defined in the same manner as the term “Pay” is defined in the ConAgra
Brands, Inc. Pension Plan for Salaried Employees (#009). Notwithstanding the
preceding sentence, effective January 1, 2018, Compensation, for purposes of
calculating Employer Matching Contributions, shall be “Compensation” as defined
under the Conagra Brands Retirement Income Savings Plan.
Notwithstanding the foregoing, the Human Resources Committee may, in its sole
discretion, amend or modify any future Employer Matching Contributions by
amending the Plan.
3.3    Employer Non-elective Contributions. The Employer will credit, at the end
of each Plan Year, each actively employed Participant’s 409A Account with an
Employer Non‑elective Contributions equal to 3% of an eligible Participant’s
normal compensation and short term incentive in excess of the Code
Section 401(a)(17) limitation in effect for such Plan Year. If a Participant is
not permitted to make Compensation Deferral Contributions in the first year of
hire, an Employer Non-elective Contribution equal to 9% of such Participant’s
normal compensation and short term incentive in excess of the applicable Code
Section 401(a)(17) limitation will be made for such Participant in his or her
first Plan Year of participation, and such amount will be credited to the
Participant’s 409A Account as of the end of such first Plan Year.
The amount of each Employer Non-elective Contribution shall be automatically
reduced by any applicable Federal Insurance Contributions Act tax (or other
applicable tax) at the time such contribution is made. Compensation, for
purposes of calculating Employer Non-elective Contributions, shall be defined in
the same manner as under Section 3.2.
Notwithstanding the foregoing, the Human Resources Committee may, in its sole
discretion, amend or modify any future Employer Non-elective Contributions by
amending the Plan.

ARTICLE IV
VESTING
4.1    Compensation Deferral Contributions. Each Participant shall have a fully
100% vested and nonforfeitable interest in his or her Compensation Deferral
Contributions at all times.


4.2    Employer Contributions. Unless the Employer determines otherwise with
respect to a Participant,



--------------------------------------------------------------------------------



each Participant shall have a fully 100% vested and nonforfeitable interest in
his or her Employer Matching Contributions and Employer Non-elective
Contributions when such contributions are credited to the Participant’s 409A
Account.

ARTICLE V
DISTRIBUTIONS
5.1    Time and Form of Payment.
(a)    Distribution Sub-Accounts. Each Participant may elect, pursuant to
Section 5.2, that such Participant’s 409A Account shall be divided into
Distribution Sub-Accounts for the purpose of the Participant making separate
elections in accordance with this Article V concerning time and form of payment
with respect to each Distribution Sub-Account. The maximum number of
Distribution Sub-Accounts will be specified by the Committee or its delegate
from time to time. If an election under this Section 5.1(a) is not timely
received from a Participant, then such Participant’s 409A Account shall be
deemed to be a single Distribution Sub-Account for purposes of the Plan.
(b)    Time of Payment. This Section 5.1(b) shall apply, except to the extent
another subsection of this Section 5.1 or Section 5.3 is applicable. Each
Participant may elect, pursuant to Section 5.2, that any of such Participant’s
Distribution Sub-Accounts shall instead be paid (or installments shall
commence), as follows:
(i) in the January of the calendar year specified by the Participant (which
calendar year may not be later than the year during which the Participant
attains age 70); or
(ii) on the earlier of the normal payment date under (c) below or the January of
the calendar year specified by the Participant (which calendar year may not be
later than the year during which the Participant attains age 70).
The Committee shall determine the payment date within the parameters required by
the Plan. A payment that is made after the earliest date payment could have been
made, but by the later of the last day of the Participant’s taxable year that
includes the earliest date payment could have been made, or by the fifteenth day
of the third calendar month following the earliest date payment could have been
made, shall be treated as having been made on the earliest date payment could
have been made.
Any Participant election that specifies a date that does not comply with the
Plan will be deemed to be an election of the nearest permitted date. For
example, if a Participant were to elect to receive a lump sum at the later of
the January after Separation from Service or January 2020 and such Participant
attains age 70 in 2019, such election will be reformed to be a lump sum at the
later of the January following Separation from Service or January  2019.
(c)    Normal Form of Payment. This Section 5.1(c) shall apply, except to the
extent another subsection of this Section 5.1 or Section 5.3 is applicable. The
normal form of payment of a Participant’s Distribution Sub-Accounts shall be a
single lump sum payment (the default form of payment) equal to the value of each
of the Participant’s Distribution Sub‑Accounts as of the most recent Valuation
Date that precedes the payment date. However, a Participant may elect, pursuant
to Section 5.2, that payment of any Distribution Sub-Account shall be made in
annual installments over a period elected by the Participant that is not less
than one nor more than 10 years. Installments will commence following Separation
from Service only if the Participant is at least age 50 and the balance of all
Distribution Sub-Accounts is at least $100,000.00, both determined as of the
Separation from Service. If a Participant does not satisfy, as of such
Participant’s Separation from Service, the applicable age and Distribution
Sub-Account balance requirement to commence



--------------------------------------------------------------------------------



installments, all of the balance of the Distribution Sub‑Accounts from which
installments had not commenced prior to Separation from Service will be paid in
a lump sum at the time provided herein. If installments commenced prior to
Separation from Service from a Distribution Sub‑Account, then such installments
shall continue after Separation from Service regardless of age or balance. Each
installment payment shall equal the quotient resulting from dividing the value
of the Participant’s applicable Distribution Sub-Account as of the most recent
Valuation Date that precedes the date the installment is to be paid by the sum
of one plus the number of installments to be paid after the current installment.
Any installments shall be paid annually during January of each year an
installment is due.
(d)    Death. Upon the death of the Participant before distribution of the
Participant’s entire 409A Account (whether employed or not at the time of
death), the Participant’s 409A Account shall be paid to the Participant’s
Beneficiary as soon as reasonably practical following the Participant’s death,
but not later than the 90th day following the Participant’s death, in a single
lump sum equal to the value of the Participant’s 409A Account as of the most
recent Valuation Date preceding the payment.
(e)    Disability. If a Participant becomes Disabled prior to or coincident with
Separation from Service and prior to the time payment of all of the
Participant’s Distribution Sub‑Accounts is to be made or commenced pursuant to
Section 5.1(b), the Participant’s Distribution Sub-Accounts with respect to
which distribution has not commenced shall be paid in the same manner as in
Section 5.1(c), except that the age requirement for installment distributions
shall not apply, and distribution shall be made or commenced as soon as
reasonably practical following the determination of Disability, but no later
than 90 days following such determination. Payment of any Distribution
Sub-Account with respect to which distribution had commenced prior to the time
the Participant became Disabled shall continue as scheduled.
(f)    Change of Control Event. Each Participant may elect, within the time
period specified by Section 5.2(a), that any Distribution Sub-Account shall be
paid in a single lump sum as soon as reasonably practical following, but no
later than 90 days following, the earlier of (i) Separation from Service and
(ii) either (1) the occurrence of a Change of Control Event or (2) 18 months
following the occurrence of a Change of Control Event. Such payment shall equal
the value of the Participant’s 409A Account as of the most recent Valuation Date
preceding the payment. If an election is not made under this Section 5.1(f),
then payment shall be made in accordance with the other Plan provisions.
(g)    Committee Discretion. The Committee, in its sole and absolute discretion,
may revise, remove or add any restriction on time or form of payment, including
limits on elections with respect to any Distribution Sub-Account, prior to the
deadline for the initial election under Section 5.2(a) to be received from the
Participant. Such Committee action must be in writing and may be set forth in
distribution election form materials approved by the Committee. Any such
Committee action shall be deemed to be a permitted amendment to the Plan.
5.2    Elections Regarding Time and Form of Payment. A Participant’s elections
regarding the time and form of payment of each Distribution Sub-Account shall be
made in accordance with the provisions of this Section 5.2.


(a)    Initial Elections. Except as otherwise provided in the Plan, the
Participant’s election of the time and form of payment, pursuant to Sections
5.1(b), (c), (e) and (f), must be received by the Committee no later than the
deadline set by the Committee, which may not be later than the end of the Plan
Year prior to the year in which the compensation subject to such Compensation
Deferral Contribution is earned (or six months before the end of the performance
period with respect to performance‑based compensation). If a time and form of
payment election is not timely received by the Committee, payment shall be made
as if no election has been made. An election of time and form of payment shall
become irrevocable as of the time



--------------------------------------------------------------------------------



determined by the Committee, which shall not be later than the deadline for
making such election, except as set forth in Section 5.2(b).
(b)    Change in Elections. A Participant may elect to change the time or form
of payment only in accordance with this Section 5.2(b). Any election under this
Section 5.2(b) must comply with Code Section 409A and the guidance issued by the
Department of the Treasury with respect to the application of Code Section 409A.
Except as permitted by Section 5.3, a Participant may not elect to accelerate
the date payment is to be made or commenced. A Participant may elect to delay
the time payment is to be made or commenced and may change the form of payment
from lump sum to installments, or vice versa, only if the following conditions
are met:
(i) the election is received by the Committee not less than 12 months before the
date payment would have otherwise been made or commenced without regard to this
election;
(ii) the election shall not take effect until at least twelve 12 months after
the date on which the election is received by the Committee; and
(iii) except in the case of elections relating to payment on account of death or
Disability, payment pursuant to the election shall not be made or commenced
sooner than five years from the date payment would have otherwise been made or
commenced without regard to this election.
For purposes of application of Code Section 409A to this provision, installments
shall be treated as a single payment.
5.3     Unforeseeable Emergency. A Participant may request that the Committee
accelerate payment due to the occurrence of an “unforeseeable emergency” as
defined by, and to the extent permitted by, Treasury Regulation 1.409A-3(i)(3).


5.4     Withholding. The Company may determine, withhold and report the amount
of any foreign, federal, state, or local taxes as the Company determines may be
required to cover any taxes for which the Company may be liable with respect to
any payment under the Plan. The Company shall have the authority, duty and power
to reduce any benefit payable pursuant to the Plan by the amount of any foreign,
federal, state or local taxes required by law to be withheld by the Company
under applicable law with respect to such payment of benefits and, if required
by law, the Participant’s share of Federal Insurance Contributions Act taxes and
any other employment taxes. The Company may in accordance with and to the extent
it is able under the laws of the jurisdiction with respect to which a tax is
owed, deduct the relevant amount from other earnings payable to the Participant
or Beneficiary. The Company shall be entitled to withhold and deduct from future
wages of a Participant (or from other amounts that may be due and owing to a
Participant from the Company), including all payments under the Plan, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any and all foreign, federal, state, or local tax withholding and
employment-related tax requirements.


5.5    Distributions to Specified Employees. Notwithstanding any provision of
the Plan to the contrary, if a Participant is a “Specified Employee” as of the
date of Separation from Service, no portion of his or her 409A Account shall be
distributed on account of a Separation from Service before the earlier of (a)
the date that is six months after the date of Separation from Service and (b)
the date of death of the Participant. A “Specified Employee” is a key employee,
as defined under Code Section 416(i), without regard to paragraph (5) thereof
(and any successor or comparable Code sections). Amounts that would have been
paid during the delay will be adjusted for earnings and losses and paid on the
first business day following the end of the six‑month delay.



--------------------------------------------------------------------------------




PART II
GRANDFATHERED AMOUNTS
For amounts deferred under the Plan prior to January 1, 2005 that were fully
vested on or before December 31, 2004, together with the earnings thereon
(“Grandfathered Amounts”), the provisions of this Part II shall apply.

ARTICLE VI
DISTRIBUTION OF GRANDFATHERED AMOUNTS
6.1    Definition of Change of Control. The term “Change of Control” means:


(a) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries that acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors; or
(b) Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of the Plan,
considered as though such person were a member of the Incumbent Board; or
(c) Consummation of a reorganization, merger, consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or liquidation or
dissolution of the Company or of the sale of all or substantially all of the
assets of the Company.
6.2    Definition of Disability. The term “Disability” means total and permanent
disability as determined pursuant to the Company’s long-term disability plan.


6.3    Definition of Retirement.


(a)    Early Retirement. The term “Early Retirement” means termination of
employment with the Employer by a Participant who has at least 10 years of
service with the Employer and who is at least age 55.
(b)    Normal Retirement. The term “Normal Retirement” means termination of
employment with the Employer by a Participant who is at least age 65.
6.4     Distribution Upon Disability or Retirement. Upon termination of
employment because of Disability or Early or Normal Retirement, a Participant’s
Grandfathered Amount shall be paid over a 10‑year period. The first payment
shall be made as soon as reasonably practicable following the date of the
Participant’s termination of employment with annual payments over the next
nine years. A Participant’s



--------------------------------------------------------------------------------



Grandfathered Amount shall share in earnings and losses during the payout
period. Notwithstanding the preceding, a Participant who is receiving his or her
distribution in installments, or who expects to receive his or her distribution
in installments, may request that the Committee distribute the Grandfathered
Amounts in a single lump sum payment. The Participant shall provide the
Committee information regarding the reasons for requesting a lump sum
distribution, supporting facts and documents and any other information requested
by the Committee. The Committee, in its sole and absolute discretion, may grant
the lump sum distribution if the facts and circumstances warrant such a
distribution. Examples of when the Committee should determine that a lump sum
distribution is warranted are financial hardships beyond the reasonable control
of the Participant.
6.5      Distribution Upon Termination of Employment. Upon termination of
employment for reasons other than death, Disability, or Early or Normal
Retirement, the Participant's Account shall be paid in a single lump sum
payment. The payment shall be made as soon as reasonably practicable following
the date of the Participant's termination of employment.
6.6      Distribution Upon Death. Upon the death of the Participant before
distribution of the Participant's entire Grandfathered Amounts (whether employed
or not at the time of death), the Participant's Grandfathered Amounts shall be
paid to the Participant's Beneficiary as soon as reasonably practicable
following the death of the Participant.
6.7      Distribution Upon Change of Control. Upon a Change of Control, the
Grandfathered Amounts shall be paid to the Participant in a single lump sum
payment within 30 days of the Change of Control.
6.8      Distribution Upon Elective Withdrawal By Participant. A Participant may
elect to withdraw all of the Grandfathered Amounts. In the event of such
elective withdrawal of Grandfathered Amounts, the Participant shall receive a
distribution of 90% of the Grandfathered Amounts and forfeit the remaining 10%.
6.9     Distribution Upon Termination by Corporate Successor. The Plan shall not
be automatically terminated by a transfer or sale of assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity, but the Plan shall be continued after such sale, merger or
consolidated only if and to the extent that the transferee, purchaser or
successor entity agrees to continue the Plan. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate and the Grandfathered Amounts shall be distributed to the Participant
in a single lump sum payment within 30 days of such termination.
6.10     Distributions to Specified Employees. Distributions of Grandfathered
Amounts may be distributed, as permitted by the Plan, to Specified Employees (as
defined in Section 5.5) prior to the date that is six months after the date of
Separation from Service, or if earlier, the date of death of the Participant.

PART III
PROVISIONS APPLICABLE TO
409A ACCOUNTS AND GRANDFATHERED AMOUNTS
This Part III applies for all purposes of the Plan, including with respect to
409A Accounts and Grandfathered Amounts.



--------------------------------------------------------------------------------




ARTICLE VII
INVESTMENTS AND PARTICIPANT ACCOUNTS
7.1     Investments. The Company’s Employee Benefits Investment Committee (the
“Investment Committee”) shall select the deemed investments available with
respect to the Participant’s interests in the Plan. Each Participant shall
select, in accordance with the rules and procedures established by the
Investment Committee, the method of hypothetically investing the Participant’s
409A Account and Grandfathered Amount. The Investment Committee may permit
Participants to designate different deemed investments for each Distribution
Sub‑Account. Transfers among deemed investments and changes in investment
elections may be made only in accordance with the rules, procedures and
limitations established by the Investment Committee.
7.2     Company Stock. Notwithstanding Section 7.1, phantom shares of Company
common stock (“Company Stock”) shall be an investment available for selection by
Participants. Notwithstanding the preceding sentence, effective June 1, 2017,
Company Stock shall not be an investment available to executive officers who are
required to file reports pursuant to Section 16 of the Securities Exchange Act.
If Company Stock is selected by a Participant, then the number of shares of
Company Stock that equals the phantom shares credited under the Plan may be
deposited in the trust described in Section 7.4 below. The Company Stock may be
acquired by the trust through the ConAgra Foods, Inc. 2014 Stock Plan, or any
subsequent stock plan adopted by the Company that allows for such. An account
under the Plan (“Participant’s Company Stock Account’) shall be established for
the Participant for the number of shares of phantom Company Stock to be credited
to the Participant. The Participant’s Company Stock Account shall be credited
with dividends paid on the shares of Company Stock credited to the Participant’s
Company Stock Account. Such dividends shall be reinvested in the Company Stock
Account in a manner similar to Compensation Deferral Contributions. Upon
distribution to a Participant, amounts credited to a Participant’s Company Stock
Account shall be paid in Company Stock. If installment payments are made, each
distribution shall include Company Stock in proportion to the Company Stock
credited to the Participant’s 409A Account and Grandfathered Amounts.
7.3     Accounting. Separate accounting shall be maintained for each
Participant’s 409A Account and Grandfathered Amounts. Each Participant’s 409A
Account and Grandfathered Amount shall be adjusted for Compensation Deferral
Contributions, Employer Matching Contributions, Employer Non-elective
Contributions and earnings and losses, to the extent applicable.
7.4     Funding. The Company, by action of the Human Resources Committee, may
establish one or more “rabbi” trusts to hold Company Stock acquired pursuant to
Section 7.2 above. Notwithstanding any other provisions of the Plan, the
existence of any trust, or any authority granted by the Company to a Participant
to change the investment of any rabbi trust or Company assets, the Plan shall be
unfunded and the Participants in the Plan shall be no more than general,
unsecured creditors of the Employer with regard to benefits payable pursuant to
the Plan. Any such trust(s) shall be subject to all the provisions of the Plan,
shall be property of the Company until distributed, and shall be subject to the
Company’s general, unsecured creditors and judgment creditors. Any such trust(s)
shall not be deemed to be collateral security for fulfilling any obligation of
the Employer to the Participants. Except to the extent otherwise determined or
directed by the Board or Human Resources Committee, the Company’s policy related
to deposits and withdrawals from any trust(s), and the terms of any trust(s),
shall be determined by the Investment Committee.



--------------------------------------------------------------------------------




ARTICLE VIII
ADMINISTRATION
8.1     Plan Administrator. The operation of the Plan shall be under the
exclusive supervision of the Committee. It shall be a principal duty of the
Committee to see that the Plan is carried out in accordance with its terms, and
for the exclusive benefit of persons entitled to participate in the Plan without
discrimination. The Committee shall have full and exclusive power to administer
and interpret the Plan in all of its details; subject, however, to the
requirements of ERISA and all pertinent provisions of the Code. For this
purpose, the Committee’s powers will include, but will not be limited to, the
following authority, in addition to all other powers provided by the Plan:
(a) to make and enforce such rules and regulations as the Committee deems
necessary or proper for the efficient administration of the Plan;
(b) to interpret the Plan, the Committee’s interpretations thereof in good faith
to be final, conclusive and binding on all persons claiming benefits under the
Plan;
(c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan and to receive benefits provided under the
Plan;
(d) to approve and authorize the payment of benefits;
(e) to appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and
(f) to allocate and delegate the Committee’s fiduciary responsibilities under
the Plan and to designate another person to carry out any of the Committee’s
fiduciary responsibilities under the Plan, provide that any such allocation,
delegation or designation shall, to the extent applicable, be in accordance with
ERISA Section 405.
No Committee member shall be involved in a decision that only affects that
member’s benefit under the Plan, if any. The Committee may delegate any of its
powers to any number of other persons. Committee determinations (or those of the
Committee’s delegate or agent) may be memorialized and reflected in
communications and forms provided to Participants in lieu of Committee meeting
minutes.
8.2     Claims. It is the intent of the Company that benefits payable under the
Plan shall be payable without the Participant having to complete or submit any
claim forms. However, a Participant who believes he or she is entitled to a
payment under the Plan may submit a claim for payments in writing to the
Company. A claim for benefits under the Plan shall be made in writing by the
Participant, or, if applicable, the Participant’s executor or administrator or
authorized representative, (collectively, the “Claimant”) to the Committee.
8.3     Claim Denials; Claim Appeals. If a claim for benefits under the Plan is
denied, the Claimant shall be notified, in writing, within 90 days (45 days in
the case of a claim due to Participant’s Disability) after the claim is filed,
unless special circumstances require an extension of time for processing, in
which event a decision should be rendered as soon as possible, but in no event
later than 180 days (or within 90 days in the case of a claim due to
Participant’s Disability) after the claim is filed. The notice shall be written
in a manner calculated to be understood by the Claimant and shall set forth:
(i) the specific reason(s) for the denial; (ii) specific references to the
pertinent Plan provisions on which the denial is based; (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim and an explanation as to why such information is necessary; and (iv) an
explanation of the Plan’s appeal procedure.



--------------------------------------------------------------------------------



Within 60 days (or within 180 days in the case of a claim due to Participant’s
Disability) after receipt of the above material, the Claimant shall have a
reasonable opportunity to appeal the claim denial to the Committee for a full
and fair review. The Claimant may: (i) request a review upon written notice to
the Committee; (ii) review pertinent documents; and (iii) submit issues and
comments in writing.
A decision by the Committee shall be made not later than 60 days (45 days in the
case of a claim due to Participant’s Disability) after receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which event a decision should be rendered as soon as possible,
but in no event later than 120 days (or within 90 days in the case of a claim
due to Participant’s Disability) after such receipt. The decision of the
Committee shall be written in a manner calculated to be understood by the
Claimant and shall set forth: (i) the specific reason(s) for the decision; and
(ii) specific references to the pertinent Plan provision on which the decision
is based.
8.4     Claims Limitations and Exhaustion. No claim shall be considered under
these procedures unless it is filed with the Committee within one year after the
claimant knew (or reasonably should have known) of the principal facts on which
the claims is based. Every untimely claim shall be denied by the Committee
without regard to the merits of the claim. No legal action (whether arising
under ERISA Section 502 or ERISA Section 510 or under any other statute or
non-statutory law) may be brought by any claimant on any matter pertaining to
the Plan unless the legal action is commenced in the proper forum before the
earlier of: (i) two years after the claimant knew (or reasonably should have
known) of the principal facts on which the claim is based; or (ii) 90 days after
the claimant has exhausted the procedures outlined in Section 8.3. Knowledge of
all facts that a Participant knew (or reasonably should have known) shall be
imputed to each claimant who is or claims to be a Beneficiary of the Participant
(or otherwise claims to derive an entitlement by reference to a Participant) for
the purpose of applying the one‑year and two‑year periods. The exhaustion of the
procedures outlined in Section 8.3 is mandatory for resolving every claim and
dispute arising under the Plan. No claimant shall be permitted to commence any
legal action relating to any such claim or dispute unless a timely claim has
been filed under the procedures outline in Section 8.3 and those procedures have
been exhausted and in any legal action all explicit and implicit determinations
by the Committee shall be afforded the maximum deference permitted by law.

ARTICLE IX
AMENDMENT OR TERMINATION
9.1    Amendment or Termination. The Human Resources Committee reserves the
right to amend or terminate the Plan at its sole and absolute discretion. Any
such amendment or termination shall be made pursuant to a resolution of the
Human Resources Committee and shall be effective as of the date of such
resolution unless the resolution specifies a different effective date.
9.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall directly or indirectly reduce the balance of any 409A Account or
Grandfathered Amounts held hereunder as of the later of the adoption or
effective date of such amendment or termination, or make any material
modification related to any Grandfathered Amounts. The Participant’s 409A
Account and Grandfathered Amounts will continue to share in earnings and losses
until complete distribution of the 409A Account and Grandfathered Amounts. Upon
and following the occurrence of a Change of Control Event, no amendment or
termination of the Plan may reduce any Participant’s rights with respect to his
or her 409A Account and Grandfathered Amounts as of the later of the adoption or
effective date of such amendment or termination without such Participant’s
consent. Upon termination of the Plan, distribution of amounts credited to the
409A Accounts shall be made to Participants and their Beneficiaries in one of
the following manners elected by the Company:



--------------------------------------------------------------------------------



(a)    In the manner and at the time otherwise provided under the Plan; or
(b)    In a lump sum payable at a time permitted by Code Section 409A, provided
that all conditions of Code Section 409A are and will be satisfied.

ARTICLE X
409A COMPLIANCE
The Plan is intended to comply with the provisions of Code Section 409A and the
final regulations promulgated thereunder, except as otherwise provided herein
(Code Section 409A and the regulations and other guidance issued with respect
thereto, may be referred to as “409A”). With respect to amounts other than
Grandfathered Amounts, the Plan shall be interpreted, operated and applied to
comply with 409A so as not to subject any Participant to the additional tax,
interest or penalties that may be imposed under 409A and not to cause inclusion
in any Participant’s income of a Participant’s 409A Account (and any related
penalty and interest) until such amount or amounts are actually distributed to
such Participant (which additional tax, interest, penalties or income inclusion
shall individually and in the aggregate be referred to as “Adverse 409A
Consequence” or “Adverse 409A Consequences”). With respect to Grandfathered
Amounts, the Plan shall be interpreted and administered to prevent 409A from
applying to Grandfathered Amounts; this shall include, but not be limited to,
avoiding a material modification of the terms that were applicable to the
Grandfathered Amounts on October 3, 2004. However, it is understood that 409A is
ambiguous in certain respects. The Committee and Company will attempt in good
faith not to take any action, and will attempt in good faith to refrain from
taking any action, that would result in the imposition of tax, interest and/or
penalties upon any Participant under 409A. To the extent the Committee and
Company have acted or refrained from acting in good faith as required by this
Section, neither they, their employees, contractors and agents, the Board, each
member of the Board nor any Plan fiduciary (the “Released Parties”) shall in any
way be liable for, and by participating in the Plan, each Participant
automatically releases the Released Parties from any liability due to, any
failure to follow the requirements of 409A. No Participant shall be entitled to
any damages related to any such failure even though the Plan requires certain
actions to be taken in conformance with 409A. The Company may delay any payment
to the extent the delay would not result in any Adverse 409A Consequence.

ARTICLE XI
GENERAL PROVISIONS
11.1 Beneficiary. The term “Beneficiary” means one or more persons or other
entities designated by the Participant to receive the benefits payable by reason
of the Participant’s death as provided under the Plan. The designation shall be
in writing on a form approved by the Committee, signed by the Participant and
delivered to the Committee to be valid. If the Participant makes no valid
designation, or if the designated primary and secondary Beneficiaries fail to
survive the Participant or otherwise fail to elect to receive such benefits,
Participant’s Beneficiary shall then be the first of the following persons who
survives the Participant: (i) the Participant’s spouse (that is, the person to
whom the Participant is legally married at the time of the Participant’s death),
(ii) the Participant’s surviving issue, per stirpes, or (iii) the personal
representative(s) of the Participant’s estate, to be administered and
distributed as part of such estate. The Participant may change his or her
designated Beneficiary by delivering a new written designation of beneficiary
form to the Committee on a form approved by the Committee.
11.2 Board. The term “Board” means the Board of Directors of Conagra Brands,
Inc.
11.3 Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to



--------------------------------------------------------------------------------





time.
11.4 Committee. The term “Committee” means the Company’s Employee Benefits
Administrative Committee.
11.5 Company. The term “Company” means Conagra Brands, Inc., a Delaware
corporation, or any successor corporation or other entity resulting from a
merger or consolidated into or with the Company or a transfer or sale of
substantially all of the assets of the Company.
11.6 Effective Date. The Plan is adopted effective January 1, 2017, except to
the extent otherwise provided herein.
11.7 Employer. The term “Employer” means the Company and any Related Company
that the Company has authorized to participate in the Plan as to its employees.
11.8 ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.
11.9 Human Resources Committee. The term “Human Resources Committee” means the
Human Resources Committee of the Board.
11.10 Participant. The term “Participant” means any eligible employee covered by
the Plan in accordance with the provisions of Article II.
11.11 Plan. The term “Plan” means the Conagra Brands, Inc. Voluntary Deferred
Compensation Plan as set forth herein, and as may be amended from time to time.
11.12 Plan Year. The term “Plan Year” means the calendar year.


11.13 Valuation Date. The term “Valuation Date” means the last business day of
each Plan Year and any other dates designated by the Committee in its
discretion.
11.14 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
11.15 No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of contributions made under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Employer.
11.16 Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings, other than by will or the laws of descent.
11.17 Incapacity of Recipient. If any person entitled to a distribution under
the Plan is deemed by the Company to be incapable of personally receiving or
giving a valid receipt for such payment, then, unless and until claim therefore
shall have been made by a duly appointed guardian or other legal representative
of


- 15 -

--------------------------------------------------------------------------------





such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
of the account of such person and a complete discharge of any liability of the
Company and the Plan therefore.
11.18 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidated only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate and the termination provision
of Section 9.2 shall apply.
11.19 Governing Law. The Plan shall be construed and administered under the laws
of the State of Illinois to the extent federal law is not applicable.
11.20 Offsets. When any payment from a Participant’s Grandfathered Amount
becomes due hereunder, the Company, without notice, demand or any other action,
may withhold payment and use the funds to offset any amounts owed by the
Participant to the Company or any of its affiliates. In addition, the Company
also may offset a Participant’s 409A Account in any Plan Year by an amount not
to exceed $5,000 to satisfy a debt of the Participant owed to the Employer,
provided that: (i) the debt was incurred in the ordinary course of the
Participant’s employment by the Employer; and (ii) the offset is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.
11.21 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included herein.
11.22 Compliance with a Domestic Relations Order. Notwithstanding any provision
in the Plan or any Participant election to the contrary, with respect to
payments to a person other than the Participant, the Company may provide for
acceleration of the time or form of payment to an individual other than the
Participant, or a payment may be made to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)). The Company may, in its sole and absolute
discretion, impose any restrictions it desires on the terms of a domestic
relations order with which it will comply pursuant to this Section.
11.23 Expenses. The reasonable expenses incident to the operation of the Plan
may be paid by the Company; however, the Company may, in its sole discretion,
allocate specific categories of Plan expenses to the 409A Accounts and
Grandfathered Amounts to which the expenses are attributable. Plan expenses that
are not specifically allocated and are not paid by the Company shall be charged
to the 409A Accounts and Grandfathered Amounts of Participants and Beneficiaries
in proportion to their respective balances. The Company may, in its sole
discretion, chose to pay all or a portion of the Plan expenses allocable to
Participants who are current Employees while not paying, or paying a lesser
portion of, Plan expenses allocated to other 409A Accounts and Grandfathered
Amounts.


- 16 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused the Plan to be executed this 2nd day
of October, 2017, effective as of January 1, 2017.
CONAGRA BRANDS, INC.
By /s/ Ryan Egan__________________________________
Its: Vice President, Human Resources
    




- 17 -